DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-8, 10-17 are currently presented for examination.
Claims 2 and 9 have been cancelled.
Claims 15-17 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on November 9, 2021 with respect to the claim objections have been fully considered but they are not persuasive. 
According to the provided definition, the phrase “and/or” implies that either one or both of the listed elements are involved. The phrase does not provide the claims with sufficient specificity to claim either the one element or both elements simultaneously, leaving the claim to be interpreted broadly. Revision is required for clarity. The Examiner maintains the claim objections.
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claims 1 and 8 recite “and/or”. The Examiner suggests amending this to recite “and” or “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld et al. (U.S. Patent Application Publication No. 20170082745 and hereinafter, “Kronfeld”) in view of Madigan et al. (U.S. Patent Application Publication No. 20170241791 and hereinafter, “Madigan”).

Regarding claim 1, Kronfeld teaches the method for generating and following an optimized flight trajectory of an aircraft, the method comprising: 
a determination step, implemented by a determination module, comprising determining a long-term flight trajectory from a meteorological prediction model comprising at least one area of meteorological disturbances;
Kronfeld [0044] discloses route data that may indicate a flight plan for an aircraft to a destination, and that the route data may be configured to be updated based on receiving new weather data.
wherein the long-term flight trajectory avoids, laterally and/or vertically, all areas of meteorological disturbances in the meteorological prediction model that are likely to be encountered by the aircraft between a point of departure and a point of arrival; 
Kronfeld [0023] discloses that the aircraft may detect vertical meteorological disturbances and evaluate or change the current course to avoid the detected weather condition.
a following step, implemented by a following module, comprising the aircraft flying by following the long-term flight trajectory;
Kronfeld [0052] discloses determining when an aircraft has deviated from a flight plan, indicative that the aircraft generally follows the flight plan unless otherwise determined.
an update step, implemented iteratively by an update module, comprising: a detection substep, implemented by a detection submodule, comprising detecting at least one characteristic of the area of meteorological disturbances likely to be encountered by the long-term flight trajectory followed by the aircraft, wherein the detection submodule comprises one or more of: weather radar, which acquires three-dimensional meteorological matrices, from which vector forms of the area of meteorological disturbances can be determined; millimetric radar; a laser remote detection system; a video sensor; a volcanic ash detector; and a hail impact detector;
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0025] discloses that the weather radar system may include optical systems (e.g., camera system).
Kronfeld [0032] discloses collecting weather data including convective weather systems (e.g., thunderstorms), turbulence, winds, icing, hail, or volcanic ash.
and when the risk is above or equal to the predetermined risk threshold, performing: a first determination substep implemented by a first determination submodule, comprising determining a short-term flight trajectory as a function of the at least one characteristic of the area of meteorological disturbances detected in the detection substep, wherein the short-term flight trajectory avoids the area of meteorological disturbances likely to be encountered by the aircraft, which is detected while the aircraft is following the long-term flight trajectory;
Kronfeld [0048] discloses that updates to the route and/or the threat may be transmitted to the aircraft periodically and a new route may be displayed alongside the new weather threat information. Kronfeld also discloses using weather data to determine a new route for an aircraft in order to avoid hazardous conditions. 
updating the long-term flight trajectory with the short-term flight trajectory;
Kronfeld [0044] discloses that the route data may be updated based on receiving new weather data.
Kronfeld [0048] discloses that updates to the route and/or the threat may be transmitted to the aircraft periodically and a new route may be displayed alongside the new weather threat information.
and a second determination substep, implemented by a second determination submodule, comprising determining a new long-term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the meteorological prediction model and from an evaluation of risks of encountering any areas of meteorological disturbances.  
Kronfeld [0048] discloses using weather data to determine a new route for an aircraft in order to avoid hazardous conditions. 
Kronfeld in combination with Madigan teaches:
a first computation substep, implemented by a first computation submodule, comprising computing a risk, using the at least one characteristic of the area of meteorological disturbances detected in the 
Madigan [0097] discloses computing a weather risk value based on weather data and determining if the risk value for a route is above a threshold.
Madigan, Abstract, discloses calculating a risk score for the route of a user based on the user trip request information, which may include a destination.
Madigan [0031] discloses that the vehicle in the disclosure may be an automated drone.
a first risk evaluation substep, implemented by a first risk evaluation submodule, comprising comparing the risk with a predetermined risk threshold
Madigan [0097] discloses computing a weather risk value based on weather data and determining if the risk value for a route is above a threshold.
when the risk is below the predetermined risk threshold, the aircraft continues following the long-term flight trajectory;
Madigan [0097] discloses computing a weather risk value based on weather data and determining if the risk value for a route is above a threshold.
Madigan [0086] discloses determining a new route based on modified risk scores.
The Examiner notes that determining a new route based on a risk value that exceeds a threshold indicates that the aircraft would not change route if the threshold is not exceeded.
a following substep, implemented by a second following submodule, comprising the aircraft flying by following the short-term flight trajectory;
Madigan [0110] discloses that a risk object may be associated with a particular route segment and that the risk map may be dynamically updated.
Madigan [0111] discloses that the risk map may incorporate new problems (e.g., flooding) and re-route the user accordingly.


Regarding claim 3, Kronfeld teaches the method according to claim 1, wherein:
the first determination substep comprises determining the short-term flight trajectory from the meteorological prediction model modified by the at least one characteristic detected in the detection substep.  
Kronfeld [0023] discloses changing the course of the aircraft to avoid the detected weather condition.

Regarding claim 4, Kronfeld teaches the method according to claim 3, wherein:
in the first determination substep, the short-term flight trajectory is also determined from a distance between the aircraft and a terrain flown over by the aircraft.  
Kronfeld Fig. 3 (provided below) depicts that the aircraft communicates aircraft data, including a route, with a terrestrial station 
The Examiner notes that the terrestrial station is a distance from the aircraft to the terrain.

    PNG
    media_image1.png
    591
    727
    media_image1.png
    Greyscale


Regarding claim 5, Kronfeld teaches the method according to claim 4, wherein:
the second determination substep comprises:  a second computation substep, implemented by a second computation submodule, comprising computing an auxiliary long-term flight trajectory from the final state of the short-term trajectory and from the meteorological prediction model;
Kronfeld [0046]-[0047] discloses calculating an alternative route based on the detection of weather threats.
when the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination substep resumes at the second computation substep, otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Kronfeld [0017] discloses a weather model for weather threats, generated by a ground-based weather radar system. Kronfeld also discloses that the route data may be configured to be updated based on receiving new route or new weather data.
Kronfeld [0046]-[0047] discloses calculating an alternative route based on the detection of weather threats.
Kronfeld in combination with Madigan teaches:
a second risk evaluation substep, implemented by a second risk evaluation submodule, comprising evaluating the risk of any area of meteorological disturbances being encountered by the auxiliary long-term flight trajectory; and
Madigan [0088] discloses a computing device that may record weather data related to the route traveled.
Madigan [0089] discloses that after receiving weather data for the route, the computing device may generate a risk map for the travel route.
Madigan [0097] discloses evaluating the risk of a route based on weather data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to incorporate a risk threshold, as taught in Madigan, in order to ensure that drivers take the routes that are safer to travel on.

Regarding claim 7, Kronfeld teaches the method according to claim 6, comprising:	
modifying, using a modification module, the meteorological prediction model from new meteorological data transmitted from a device on the ground, wherein, in the determination step, the long-term flight trajectory is determined from the meteorological prediction model, as modified by the modification module as a function of the new meteorological data.
Kronfeld [0017] discloses a weather model for weather threats, generated by a ground-based weather radar system.
Kronfeld [0017] discloses that the route data may be configured to be updated based on receiving new route or new weather data.

8, Kronfeld teaches the system for generating and following an optimized flight trajectory of an aircraft, comprising: 
a determination module configured to determine a long-term flight trajectory from a meteorological prediction model comprising at least one area of meteorological disturbances;
Kronfeld [0044] discloses route data that may indicate a flight plan for an aircraft to a destination, and that the route data may be configured to be updated based on receiving new weather data.
wherein the long-term flight trajectory avoids, laterally and/or vertically, all areas of meteorological disturbances in the meteorological prediction model that are likely to be encountered by the aircraft between a point of departure and a point of arrival; 
Kronfeld [0023] discloses that the aircraft may detect vertical meteorological disturbances and evaluate or change the current course to avoid the detected weather condition.
a following module configured to fly the aircraft to follow the long-term flight trajectory;
Kronfeld [0052] discloses determining when an aircraft has deviated from a flight plan, indicative that the aircraft generally follows the flight plan unless otherwise determined.
an update module, implemented iteratively, comprising: a detection submodule configured to detect, while the aircraft is following the long-term flight trajectory, at least one characteristic of the area of meteorological disturbances likely to be encountered by the long-term flight trajectory followed by the aircraft, wherein the detection submodule comprises one or more of
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0025] discloses that the weather radar system may include optical systems (e.g., camera system).
Kronfeld [0032] discloses collecting weather data including convective weather systems (e.g., thunderstorms), turbulence, winds, icing, hail, or volcanic ash.
a second following submodule configured, when the risk is above or equal to the predetermined risk threshold, to fly the aircraft to follow the long-term flight trajectory;
Kronfeld [0044] discloses that the route data may be updated based on receiving new weather data.
Kronfeld [0048] discloses that updates to the route and/or the threat may be transmitted to the aircraft periodically and a new route may be displayed alongside the new weather threat information.
and a second determination submodule configured to determine a new long-term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the meteorological prediction model and from an evaluation of risks of encountering any areas of meteorological disturbances.  
Kronfeld [0048] discloses using weather data to determine a new route for an aircraft in order to avoid hazardous conditions. 
Kronfeld in combination with Madigan teaches:
a first computation submodule, implemented by a first computation submodule, comprising computing a risk, using the at least one characteristic of the area of meteorological disturbances detected in the detection subset, of the aircraft encountering the area of meteorological disturbances while following the long-term flight trajectory;
Madigan [0097] discloses computing a weather risk value based on weather data and determining if the risk value for a route is above a threshold.
Madigan, Abstract, discloses calculating a risk score for the route of a user based on the user trip request information, which may include a destination.
Madigan [0031] discloses that the vehicle in the disclosure may be an automated drone.
a first risk evaluation submodule configured to compare the risk with a predetermined risk threshold
Madigan [0097] discloses comparing the evaluated risk to a predetermined threshold.
a first following submodule configured such that, when the risk is below the predetermined risk threshold, the aircraft continues following the long-term flight trajectory;
Madigan [0097] discloses computing a weather risk value based on weather data and determining if the risk value for a route is above a threshold.
a first determination submodule configured, when the risk is above or equal to the predetermined risk threshold, performing: a first determination submodule implemented by a first determination submodule, comprising determining a short-term flight trajectory as a function of the at least one characteristic of the area of meteorological disturbances detected in the detection substep, wherein the short-term flight trajectory avoids the area of meteorological disturbances likely to be encountered by the aircraft, which is detected while the aircraft is following the long-term flight trajectory;
Madigan [0110] discloses that a risk object may be associated with a particular route segment and that the risk map may be dynamically updated.
Madigan [0111] discloses that the risk map may incorporate new problems (e.g., flooding) and re-route the user accordingly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to 

Regarding claim 10, Kronfeld teaches the system according to claim 8, wherein:
the first determination submodule is configured to determine the short-term flight trajectory from the meteorological prediction model modified by the characteristic or characteristics detected by the detection submodule.  
Kronfeld [0023] discloses changing the course of the aircraft to avoid the detected weather condition.

Regarding claim 11, Kronfeld teaches the system according to claim 10, wherein:
the first determination submodule is configured such that the short-term flight trajectory is also determined from a distance between the aircraft and a terrain flown over by the aircraft.  
Kronfeld Fig. 3 (provided below) depicts that the aircraft communicates aircraft data, including a route, with a terrestrial station 
The Examiner notes that the terrestrial station is a distance from the aircraft to the terrain.

    PNG
    media_image1.png
    591
    727
    media_image1.png
    Greyscale


Regarding claim 12, Kronfeld teaches the system according to claim 11, wherein:
the second determination submodule comprises: a second computation submodule configured to compute an auxiliary long- term flight trajectory from the final state of the short-term trajectory and from the meteorological prediction model;
Kronfeld [0046]-[0047] discloses calculating an alternative route based on the detection of weather threats.
if the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination submodule reiterates implementation of the second computation submodule, otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Kronfeld [0017] discloses a weather model for weather threats, generated by a ground-based weather radar system. Kronfeld also discloses that the route data may be configured to be updated based on receiving new route or new weather data.
Kronfeld [0046]-[0047] discloses calculating an alternative route based on the detection of weather threats.
Kronfeld in combination with Madigan teaches:
a second risk evaluation submodule configured to evaluate the risk of any area of meteorological disturbances being encountered by the auxiliary long-term flight trajectory;
Madigan [0088] discloses a computing device that may record weather data related to the route traveled.
Madigan [0089] discloses that after receiving weather data for the route, the computing device may generate a risk map for the travel route.
Madigan [0097] discloses evaluating the risk of a route based on weather data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to incorporate risk, as taught in Madigan, in order to ensure that drivers take the routes that are safer to travel on.

Regarding claim 13, Kronfeld in combination with Madigan teaches the system according to claim 12, wherein Madigan teaches:
when all the computed long-term flight trajectories are likely to pass through an area with risk, the flight trajectory followed by the aircraft corresponds to a flight trajectory with minimum risk.  
Madigan [0006] discloses assessing risk scores and indicating alternative lower-risk travel routes.
Madigan [0059] discloses pre-selecting the least risky route for a particular user to travel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to 

Regarding claim 14, Kronfeld teaches the aircraft comprising a system according to claim 8.  
Kronfeld [0044] discloses route data that may indicate a flight plan for an aircraft to a destination, and that the route data may be configured to be updated based on receiving new weather data.
Kronfeld [0023] discloses that the aircraft may detect vertical meteorological disturbances and evaluate or change the current course to avoid the detected weather condition.
Kronfeld [0052] discloses determining when an aircraft has deviated from a flight plan, indicative that the aircraft generally follows the flight plan unless otherwise determined.
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0025] discloses that the weather radar system may include optical systems (e.g., camera system).
Kronfeld [0032] discloses collecting weather data including convective weather systems (e.g., thunderstorms), turbulence, winds, icing, hail, or volcanic ash.

Regarding claim 15, Kronfeld teaches the system according to claim 13, comprising:
a modification module configured to modify the meteorological prediction model from new meteorological data transmitted from a device on the ground, wherein the long-term flight trajectory is determined, using the determination module, from the meteorological prediction model, as modified by the modification module as a function of the new meteorological data.  
Kronfeld [0044] discloses that the route data may be configured to be updated based on receiving new route information or weather data.
Kronfeld [0024] discloses that a ground-based terrestrial radar station may communicate detected weather data with the aircraft.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld in view of Madigan, further in view of Melton et al. (U.S. Patent No. 11,046,430 and hereinafter, “Melton”).

Regarding claim 16, Kronfeld in combination with Madigan and Melton teaches the system according to claim 8, wherein Melton teaches:
the meteorological prediction model is loaded into a memory of the aircraft only before flight of the aircraft.  
Melton Col. 8 Lines 55-59 discloses checking a weather forecast before takeoff and training a neural network.
The Examiner notes that a weather forecast is a meteorological prediction model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kronfeld and Madigan to incorporate that the meteorological prediction model is uploaded before flight of the aircraft, as taught in Melton, in order to improve safety of the aircraft and provide additional information for deciding the trajectory.

Regarding claim 17, Kronfeld in combination with Madigan and Melton teaches the method according to claim 1, wherein Melton teaches:
the meteorological prediction model is loaded into a memory of the aircraft only before flight of the aircraft.
Melton Col. 8 Lines 55-59 discloses checking a weather forecast before takeoff and training a neural network.
The Examiner notes that a weather forecast is a meteorological prediction model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kronfeld and Madigan to incorporate that the meteorological prediction model is uploaded before flight of the aircraft, as taught in Melton, in order to improve safety of the aircraft and provide additional information for deciding the trajectory.

Conclusion
Sheth et al. (U.S. Patent No. 9,558,670) discloses a dynamic constraint avoidance route system that automatically analyzes routes of aircrafts flying in or near constraint regions and providing necessary reroutes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.T.S./Patent Examiner, Art Unit 3662       
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662